Citation Nr: 1739171	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-31 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), persistent depressive disorder, and adjustment disorder with depressed mood.    


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1987 to July 1991.  She had additional service in the Marine Corps Reserves through November 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction was later transferred to the RO in Baltimore, Maryland. 

As the clinical evidence of record contains diagnoses for psychiatric disabilities in addition to the claimed PTSD, the Board has characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disability, to include PTSD, persistent depressive disorder, and adjustment disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Board notes that additional evidence, to include a list of the Veteran's private physicians received in June 2017, was added to the record after the issuance of a May 2016 statement of the case.  Regardless, as the Veteran's substantive appeal was received after February 2, 2013, a waiver is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Moreover, the Agency of Original Jurisdiction (AOJ) will have opportunity to review the additional evidence received on remand.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

The duty to assist requires VA to make reasonable efforts to assist the Veteran in obtaining medical records that are relevant to her claims.  See 38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159 (c) (2016).  

In the June 2017 correspondence, the Veteran provided a listing of various private psychiatrists.  As private treatment records from these psychiatrists have not yet been associated with the claims file, and given the likely relevance of these records, the AOJ should undertake all efforts to obtain these records.  

With regard to her service connection claim for an acquired psychiatric disability, the Veteran has alleged that such resulted from an in-service sexual assault by her drill instructor in June 1989.  See April 2014 Statement from the Veteran.  A June 2014 statement from a fellow service member corroborated the Veteran's account.  The Veteran's May 1987 enlistment and May 1991 separation examination reports document that she was found to be psychiatrically normal at those times.  While the available personnel records do not document the reported assault, service records reflect that the Veteran was administratively reprimanded for unauthorized absence from duty in September 1989 and that she was tested for and was diagnosed with sexually transmitted diseases during service since the alleged date of assault, see December 1990 and June 1991 service treatment records.  See 38 C.F.R. § 3.304 (f)(5) (2016) (providing that evidence showing tests for sexually transmitted diseases, statements from fellow service members, and evidence of behavior changes such as deterioration in work performance may be used to corroborate the account of stressor incident based on an in-service personal assault).  

In October 2014, the Veteran underwent a Disability Benefits Questionnaire (DBQ) examination for the claimed acquired psychiatric disability.  The examiner indicated that while the Veteran's reported in-service sexual assault was adequate to support a diagnosis of PTSD, she found that the Veteran did not meet the diagnostic criteria of PTSD conforming to DSM-5 criteria at the time.  Instead, the Veteran was diagnosed with persistent depressive disorder.   The examiner then rendered a negative nexus opinion for the diagnosis of persistent depressive disorder and attributed such condition to "sadness at not having found a relationship and had [sic] a family and current medical concerns" as well as "stress at work and worry about money," rather than the reported "sexual trauma while in service."  However, subsequent October and November 2014 VA mental health treatment records from VA psychiatrists document diagnoses of PTSD.  Moreover, a May 2012 VA mental health treatment note documents a diagnosis of adjustment disorder with depressive disorder, which was not addressed in the October 2014 DBQ report.  On remand, the AOJ should obtain an addendum opinion addressing all diagnoses of acquired psychiatric disabilities, to include PTSD and adjustment disorder with depressed mood, during the pendency of the Veteran's claim (i.e. since May 2012).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that she identify any outstanding private treatment records referable to her claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to her claim, to specifically include private psychiatric treatment records identified in the June 2017 correspondence.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After obtaining all outstanding records, schedule the Veteran for a VA examination to assess the nature and etiology of her psychiatric disability or disabilities.   The claims file and a copy of this Remand must be made available to the examiner.
Following a review of the claims file and examination of the Veteran, the examiner is requested to furnish an opinion with respect to the following questions:

(A) The examiner should determine whether the Veteran currently has or has had PTSD at any point relevant to her claim (i.e. since May 2012), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

If PTSD is diagnosed at any point during the appeal period, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s), if any.  In this regard, the examiner should address diagnoses of PTSD noted in the October and November 2014 VA mental health treatment notes from VA psychiatrists.  The examiner should also assume as true that the Veteran was sexually assaulted in service, as she so stipulates.

(B) The examiner should identify all diagnoses of acquired psychiatric disorders other than PTSD, at any point relevant to her claim (i.e. since May 2012), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

In this regard, the examiner should address the diagnosis of adjustment disorder with depressed mood, see May 2012 VA mental health consult note.   

(C) For each currently diagnosed acquired psychiatric disability other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) such acquired psychiatric disability was related to the Veteran's military service, to include in-service sexual assault. 

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

